“United in diversity”: 
this motto of the European Union expresses what we, 
the 25 — and soon to be 27 — member States of the 
European Union, demand from ourselves, as well as 
our aspirations for the United Nations. “United in 
diversity” is also a concrete management principle of 
our practical, everyday work to promote justice, peace, 
freedom and prosperity. As the host country to the only 
United Nations headquarters within the European 
Union, as President of the European Union during the 
first six months of 2006 and as a venue for the dialogue 
of religions and cultures, Austria has consistently 
aimed at translating this principle into practice, 
including by providing peacekeepers, despite recent 
  
 
06-53005 36 
 
bitter experiences such as the tragic death of Major 
Hans-Peter Lang while he was serving the United 
Nations in southern Lebanon. 
 By establishing the Human Rights Council in 
Geneva and the Peacebuilding Commission, we have 
given ourselves new instruments for carrying out an 
important part of our work in this phase of United 
Nations reform. Austria thanks Jan Eliasson, President 
of the General Assembly at its sixtieth session, for his 
vision, tenacity and endurance. We owe it to his 
negotiating skills that institutional reform of the United 
Nations has been decisively set in motion. We pledge 
to devote the necessary determination to the reform 
measures that still need to be implemented, such as 
management reform, the review of United Nations 
mandates and the establishment of a rule of law 
assistance unit. 
 Today, after decades of division, Europe is 
growing together again. That is the major achievement 
of the European Union. We have come a long way. The 
iron curtain is a relic of the past. Today, we want the 
countries of South-East Europe and the Balkans to take 
their rightful place in Europe and to be included in the 
reunification process of our continent. The European 
experience is, profoundly, an experience of overcoming 
old and bitter conflicts and of the power of patient and 
peaceful transformation.  
 Here, I wish to welcome to the General Assembly 
the newest European member and the 192nd Member 
of the United Nations, the Republic of Montenegro. 
 In Europe, difficult issues need to be solved. 
Tomorrow, the Security Council will discuss the future 
status of Kosovo. Austria supports the efforts of 
President Martti Ahtisaari and his team in Vienna. As 
neighbours and friends, we urge both Belgrade and 
Pristina to engage in these negotiations constructively, 
in a results-oriented manner and with the necessary 
sense of realism. Our goal is a democratic and multi-
ethnic Kosovo whose citizens can all live in security 
and dignity on the basis of mutual trust. In the same 
spirit, a confident, peaceful and prosperous Serbia, 
fully integrated into the family of European nations, is 
crucial for the stability of the whole region. 
 In the Middle East, innocent civilians still suffer 
from the disastrous consequences of terror attacks and 
the indiscriminate use of force. Men, women and 
children on all sides must be given a real chance to live 
in peace and in an atmosphere of increasing mutual 
trust.  
 The goal that Austria pursues in its relations with 
the Middle East is to realize the vision of Palestinians 
and Israelis living side by side in security as 
neighbours in two States, working towards a peaceful 
and economically successful common future. We know 
that the path towards that goal is rocky, but now we 
have reached a turning point. In the aftermath of the 
armed conflict in Lebanon, all parties in the region 
have agreed on the need for renewed engagement on 
the part of the international community. The European 
Union and its member States can and will make a 
substantive contribution.  
 However, international efforts can only 
support — not serve as a substitute for — efforts by 
Israel and the Palestinians. That is why we welcome 
the efforts of President Abbas to form a Government of 
national unity in the Palestinian territories and the 
recent high-level, direct contacts. Yesterday’s statement 
by the Middle East Quartet — in which the United 
Nations plays such a central role — is another 
encouraging signal. We hope that those decisions will 
help to alleviate the plight of the Palestinian people 
and to move the political process forward. 
 Austria is convinced that the work of the Middle 
East Quartet should now pave the way towards a major 
peace initiative. We see great merit in an international 
Middle East conference along the lines of the 1991 
Madrid Conference. We believe that such a forum 
should be open to regional partners willing to 
participate constructively in search of a comprehensive 
peace settlement. A conference of that kind could also 
examine the longer-term potential for regional security 
arrangements. 
 As the Secretary-General has rightly pointed out, 
Africa must remain one of our main priorities. In 
particular, we must engage to prevent a humanitarian 
catastrophe in Darfur. It is simply unacceptable that not 
even relief agencies are given access to help those most 
in need. It is deeply disturbing that there is no clear 
perspective for an end to fighting and suffering in the 
region. As many others, we urgently call upon the 
Government of the Sudan to accept the deployment of 
a United Nations peacekeeping force in Darfur without 
delay. 
 Austria is deeply aware of the need for the 
dialogue of cultures and religions. This is because my 
 
 
37 06-53005 
 
country lies at the crossroads of many different 
cultures, at the heart of a continent marked by centuries 
of dividing lines. Our own difficult experience has 
certainly taught us that mutual tolerance and respect 
are universal values, which we must all uphold and that 
religious beliefs, by their very nature, must never be 
misused to justify violence.  
 In view of our own experience, we are also 
convinced that the dialogue of religions and cultures is 
not a challenge confined only to the international field; 
this dialogue begins at home, within our own societies. 
Here, as well as at the global level, “United in 
diversity” must be our guiding principle. We have to 
keep our work down to earth. We have to find answers 
on how best to organize living together and provide 
orientation in a rapidly globalizing world that many 
regard as a menace. Ultimately, it is in the work place, 
at school, in defining the role of women in society, in 
seeking to create opportunities for young people and in 
the media that we decide about the outcome of the 
dialogue of cultures in real-life terms. 
 I am therefore convinced that we must better 
integrate the dialogue of religions and cultures in the 
everyday work of the United Nations. This is a topic 
that we cannot leave to the street. The minefield of 
collective emotions is not a good place to discuss 
questions of belief. Complex feelings of frustration, 
humiliation and neglect can erupt in violence at the 
slightest trigger. In a world where connections are 
established by a single mouse click, reactions arrive 
within minutes. Here, we need to counteract on the 
basis of our common values, in full conformity with 
universal human rights and basic freedoms, as they are 
the very foundation of our work here at the United 
Nations. 
 In the 61 years of the United Nations, this is only 
the third time that a woman has presided over the 
General Assembly, and the first woman to do so 
coming from the Arab world. While we congratulate 
her personally on her election to this high position, 
Austria also regards this election as a signal to all 
women in the world: the time has come for women to 
take their rightful place in all spheres of public life. We 
are called upon to engage politically at all levels, from 
the community level to the United Nations. The voices 
of women need to be heard more clearly in the work of 
the United Nations. Women know what holds families, 
communities and societies together. This age-old 
knowledge in all its modern variety and colour should 
not be left untapped, in particular in peace processes. 
In United Nations missions, at the negotiation table, in 
decision-making processes and not only as voices in 
the background. During its presidency of the European 
Union, Austria, in its recruitment strategy, consistently 
aimed at deploying women in European Union peace 
missions. In addition, we elaborated guidelines for 
European Union missions on how to best comply with 
the special needs of children. 
 In his address to the General Assembly at its 10th 
meeting, on 19 September, the Secretary-General 
rightly said, “It is shameful that last year’s Summit 
Outcome does not contain even one word about non-
proliferation and disarmament”. Austria calls for a 
renewed commitment of the international community 
to these security goals. We also offer to host the next 
preparatory meeting for the Review Conference of the 
Parties to the Treaty on the Non-Proliferation of 
Nuclear Weapons in Vienna in the spring of 2007. 
 Development and the preservation of our 
livelihoods require sustainable solutions. Among the 
great global challenges we are facing is climate 
change. Global warming is real. Austria is committed 
to do her part in combating it. However, in Austria’s 
view, nuclear energy is not the right answer; it bears 
too many risks and uncertainties to be regarded as a 
safe and sustainable source of energy. 
 Solidarity is at the heart of the United Nations: 
solidarity with the poor, the weak and the powerless. 
Here, the United Nations task list for the coming years 
is rich with promise: achieving the Millennium 
Development Goals in full, concluding the Doha 
Development Round, fighting against hunger, disease, 
poverty and exclusion. 
 On Tuesday, we launched the United Nations 
Global Counter-Terrorism Strategy with a clear 
message: the international community is united against 
this scourge of humanity. We will not tolerate terrorism 
in any form or manifestation. And we will redouble our 
efforts to dry up the breeding grounds from which 
terrorism feeds itself. Let me in this context point out 
the excellent work of the United Nations Office on 
Drugs and Crime in Vienna, with its Global 
Programme against Terrorism, in delivering technical 
assistance to Member States. 
 It is out of respect for diversity and in recognition 
of the need for unity that Austria has presented its 
candidature for a non-permanent seat on the Security 
  
 
06-53005 38 
 
Council for the period 2009-2010. With this in mind, 
we have made the rule of law the backbone of our 
candidature. 
 Let me close by conveying Austria’s appreciation 
for the great personality who has been standing at the 
helm of this Organization for the past decade, for Kofi 
Annan, the statesman and the person. We thank the 
Secretary-General, in particular for being a tireless 
encourager, despite the considerable obstacles he has 
had to face at times. He is a role model for dignity and 
confidence. He is always ready to speak out, in his soft 
but firm voice, for those whose voices are not strong 
enough or loud enough to be heard; to give voice to the 
weak, the poor, the small and those who feel lost or 
abandoned. Mr. Secretary-General, the world will 
continue listening to your voice as it is the voice of 
hope and steadfastness. 